ROBERTS, Judge,
dissenting.
Judge W. C. Davis’s opinion, below, sets out the facts which show that the applicant is entitled to relief. I substantially agree with that opinion and with Judge Clinton’s.
I have asked myself how the same court that granted relief in Ex parte Harris, 596 S.W.2d 893 (Tex.Cr.App.1980), and Ex parte Bratchett, 513 S.W.2d 851 (Tex.Cr.App.1974), could deny it in this case. The court said that it gave relief to Harris and Bratchett because they had had no real assistance of counsel before they pleaded guilty (and they had not waived such assistance).1 Diaz had no more help from his cop-out man than Harris and Bratchett had from theirs. The only difference between the cases is that Harris and Bratchett were not given something that they said the *767State had promised them,2 while Diaz (without the assistance of counsel) apparently got the bargain he had worked out with the State. If today’s result does turn on that distinction, the court has rejected its own constitutional teachings in favor of a new rule: The sham services of a cop-out attorney are acceptable so long as the State lives up to the bargain it struck with the uncoun-seled defendant.
The alternative is to believe that, although the principles of Ex parte Harris and Ex parte Bratchett remain intact, the court will not apply them to every habeas corpus applicant who proves that he is deprived of his liberty in violation of them. The former alternative would mean that the court had turned its back on the constitutional guaranties of the assistance of counsel; the latter, that it has closed the door on the Great Writ in a way that denies equal protection of law. It is no wonder that the court shies away from explaining which alternative it has chosen. I can not accept either of them. I dissent.
TEAGUE, J., joins in this dissent.

. “A mere, pro forma appearance of counsel does not amount to the ‘Assistance of counsel’ and ‘due process of law’ that are guarantied by the United States Constitution. Powell v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 77 L.Ed. 158 (1932). Neither does it afford the ‘right of being heard by ... counsel’ guarantied by the Texas Constitution. These constitutional provisions require that counsel render reasonably effective' assistance. Ex parte Gallegos, 511 S.W.2d 510 (Tex.Cr.App.1974). A guilty plea rendered without the effective assistance of counsel (or a knowing and intelligent waiver of counsel) is not a voluntary and knowledgeable act, and habeas corpus relief will be granted from such a conviction. Ex parte Bratchett, 513 S.W.2d 851 (Tex.Cr.App.1974). In Bratch-ett, counsel talked to his client only three times; he did not interview any witnesses or research the law; he (and the prosecutor) told the defendant that pending charges in another county would be dismissed, although they were not; he advised his client to plead guilty for a maximum sentence; and he sent his partner to appear at the trial. We held that he did not render reasonably effective assistance and that the guilty plea was not voluntary and knowledgeable. Counsel in this case was no more (and possibly less) effective than Bratchett’s. The convictions cannot stand constitutional scrutiny.” Ex parte Harris, 596 S.W.2d 893, 894—895 (Tex.Cr.App.1980) (footnotes omitted).


. Harris said that the State had promised him a ten year sentence rather than life; there was no finding of whether that was true, because the case did not turn on that point — at least until today. Bratchett was promised that another charge would be dismissed.